Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (20170213062) in view of Lopez (20140330456).
Regarding claims 1 and 5, Jones discloses an information processing system (see Fig. 1-2) comprising:
a vehicle that includes an image capturing device (image capture device 120, delivery drone 100, Fig.2) and that delivers a package; and 
an information processing apparatus that includes a processor configured to determine, in a case where a recipient is not present at a delivery destination of the package (Responsive to the recipient verification system 265 determining that the generated data does not correspond to the intended cargo recipient, the process can proceed to step 316, paragraph 0047, Fig. 3)(does not correspond to intended recipient indicates recipient is not present), reception of the package by a substitute person present at a residence different from that of the recipient (At step 316, the delivery drone piloting system 275 can send commands to the navigation system 220 to instruct the navigation system 220 to automatically control the delivery drone 100 to search the general location for additional optical markers, paragraph 0047)(additional optical marker is an substitute person)(optical marker 150 can include or more machine readable optical labels (hereinafter “optical labels”) 160, 165 (e.g., QR codes or bar codes) and/or alphanumeric characters 170. The optical label 160 and/or alphanumeric characters 170 can indicate a particular cargo recipient, such as a person, business or organization, or a unique identifier assigned to the particular cargo recipient, paragraph 0031), wherein 
Jones discloses taking recipient’s image but does not specifically disclose taking substitute person’s image and transmit to a user terminal to indicate delivery is complete.
However, Lopez teaches a system of autonomous delivery taking photo as confirmation of successful delivery (paragraph 0023). It would have been obvious to modify Jones with Lopez by taking the substitute person’s photo as proof of successful delivery.
Regarding claim 2, Jones discloses information processing system according to claim 1, further comprising a memory (an address of the intended cargo recipient and/or other general location information, contact information for the intended cargo recipient, paragraph 0037)(drone management system 250 is a database with memory) configured to store user information including an address of a user, wherein 
the processor is configured to select the substitute person from the memory, from users, registered addresses of whom are within a predetermined range of the delivery destination (the recipient verification system 265 can determine that the cargo 110 is to be delivered at the specific location where the optical marker is located, within a predetermined distance from the optical marker 150, or at a location indicated by the optical marker 150., paragraph 0050).

Regarding claim 4, Jones discloses information processing system according to claim 1, wherein the vehicle is an autonomous vehicle (The delivery drone system 400 can autonomously implement the method 300 of FIG. 3, paragraph 0053).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (20170213062) in view of Lopez (20140330456) and further in view of Ekkel (CN-106575389-A).
Regarding claim 3, Jones as modified with Lopez discloses a autonomous delivery system with delivery to a substitute recipient but does not specifically disclose a memory storing user specified candidate recipient.
However, Ekkel teaches a delivery and monitoring system with alternative/replacement mailing address for delivery (Abstract). It would have been obvious to further modify the invention by saving alternative address in the delivery system in order to fulfill the delivery in case a first recipient was not available.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov